- BB&T Exhibit 99.1 BB&T BB&T Corporation Oct. 29, 2010 FOR IMMEDIATE RELEASE Contacts: Tamera Gjesdal Cynthia Williams Senior Vice President Executive Vice President Investor Relations Corporate Communications (336) 733-3058 733-1478 tgjesdal@bbandt.com cynthia.williams@bbandt.com BB&T Corporation CEO to speak Nov. 5 at BancAnalysts Association of Boston Conference WINSTON-SALEM, N.C.  BB&T Corporation (NYSE: BBT) today announced that Chairman and Chief Executive Officer Kelly King will present at the BancAnalysts Association of Boston Conference Nov. 5 at 10 a.m. (ET). A live webcast of Kings presentation will be available at www.BBT.com/webcasts and will be archived for 30 days. About BB&T BB&T Corporation (NYSE: BBT) is one of the largest financial services holding companies in the U.S. with more than $157.2 billion in assets and market capitalization of $16.7 billion, as of Sept. 30, 2010. Based in Winston-Salem, N.C., the company operates approximately 1,800 financial centers in 12 states and Washington, D.C., and offers a full range of consumer and commercial banking, securities brokerage, asset management, mortgage and insurance products and services. A Fortune 500 company, BB&T is consistently recognized for outstanding client satisfaction by J.D. Power and Associates, the U.S. Small Business Administration, Greenwich Associates and others. More information about BB&T and its full line of products and services is available at www.BBT.com . ###
